Citation Nr: 1642350	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-03 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as trouble sleeping with fatigue, to include consideration of narcolepsy, obstructive sleep apnea, and undiagnosed illnesses.

2.  Entitlement to service connection for a disability manifesting as intestinal trouble, to include consideration of GERD, IBS, diverticulosis, and undiagnosed illnesses.

3.  Entitlement to service connection for an acquired psychiatric disability, including depression.

4.  Entitlement to service connection for a disability manifesting as memory loss, to include consideration of undiagnosed illnesses.

5.  Entitlement to service connection for a disability manifesting as joint pain, including shin splints, to include consideration of undiagnosed illnesses.

6.  Entitlement to service connection for hearing loss.
7.  Entitlement to service connection for the residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1983 to February 1984, and from January 1985 to August 1981.  The record also suggests that he had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from August 2009, March 2010, April 2014, April 2015, and June 2016 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This entire appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The claims of entitlement to service connection for narcolepsy, sleep apnea, intestinal troubles, an acquired psychiatric disability, and fatigue, as possibly due to undiagnosed illnesses, must be REMANDED for a hearing.  The Veteran asked for a personal hearing, but the notice was sent to the wrong address and to the wrong personal representative.  The remaining claims are REMANDED for the issuance of a statement of the case (SOC), as the Veteran filed timely notices of disagreement (NODs) for these issues.



REMAND

In regard to his claims of entitlement to service connection for narcolepsy, sleep apnea, intestinal troubles, an acquired psychiatric disability, and fatigue, as possibly due to undiagnosed illnesses, the Veteran requested a video hearing.  This was scheduled for March 2014, but the Veteran did not appear for the hearing.  He has not asked for it to be rescheduled.  However, the Board finds that he should be given an another opportunity.  The record shows he was sent a notice in February 2014, advising him of the date and time, but that it was sent to the wrong address and to the wrong personal representative.  On remand, another hearing should be scheduled, and he and his representative must be properly notified of the date and time.

The remaining claims were denied in April 2014, April 2015, and June 2016 decisions, to which the Veteran timely filed NODs in June 2014, May 2015, and June 2016, respectively.  Accordingly, these issues must be readjudicated, and if not granted, they must be addressed in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  In regard to his claims of entitlement to service connection for narcolepsy, sleep apnea, intestinal troubles, an acquired psychiatric disability, and fatigue, as possibly due to undiagnosed illnesses, the RO should make arrangements to schedule the Veteran for a video hearing before a VLJ.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record. 

2.  Contemporaneously with the above, the RO should issue a SOC to the Veteran, with a copy to his representative, addressing the Veteran's claims for service connection for memory loss, joint pain, including shin splints, hearing loss, and the residuals of fractured nose.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b). 

3.  After completing all of the above, and any additional development deemed warranted, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




